Title: From George Washington to Col. Israel Shreve, 26 March 1777 [letter not found]
From: Washington, George
To: Shreve, Israel

Letter not found: to Col. Israel Shreve, 26 Mar. 1777. Shreve’s letter to GW of 22 Mar. contains a docket that reads in part “Ansd 26th 1777” and a memorandum in the writing of GW’s aide-de-camp Robert Hanson Harrison: “Ansd 26th Returns so essential—so necessary that they can no longer be dispensed with. The Officers must be called on who are recruitg and they must be made.”